     Case 2:20-mj-02910-DUTY Document 20 Filed 07/14/20 Page 1 of 2 Page ID #:214



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
          1500 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-2091/0647
          Facsimile: (213) 894-6436
 9        E-mail:    Mack.Jenkins@usdoj.gov
                     Veronica.Dragalin@usdooj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. 2:20-MJ-2910

15              Plaintiff,                    [PROPOSED] ORDER CONTINUING POST-
                                              INDICTMENT ARRAIGNMENT DATE FOR
16                    v.                      DEFENDANT JOSE LUIS HUIZAR
17   JOSE LUIS HUIZAR,                        NEW PIA DATE:              07/31/2020
18              Defendant.

19

20         Upon stipulation of the parties, the United States of America,
21   by and through its counsel of record, Assistant United States
22   Attorneys Mack E. Jenkins and Veronica Dragalin, and defendant, JOSE
23   LUIS HUIZAR, both individually and by and through his counsel of
24   record, Vicki Podberesky and Mary Carter Andrues, and good cause
25   //
26   //
27   //
28
     Case 2:20-mj-02910-DUTY Document 20 Filed 07/14/20 Page 2 of 2 Page ID #:215



 1   appearing, IT IS ORDERED THAT Post-Indictment Arraignment in the

 2   above-entitled case is continued to July 31, 2020 at 11:30 a.m.

 3

 4
        July 14, 2020
 5    DATE                                    HONORABLE STEVE KIM
                                              UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
